Filed 8/8/14 P. v. Ruelas CA1/5

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140965
v.
LOUIS RUELAS,                                                        (Napa County Super. Ct.
                                                                      No. CR165906)
         Defendant and Appellant.

         Defendant Louis Ruelas pled no contest to one count of assault by means likely to
produce great bodily injury (Pen. Code, § 245, subd. (a)(4))1 and admitted he personally
inflicted great bodily injury (§ 12022.7, subd. (a)). He was sentenced to three years in
prison. Defendant’s counsel has raised no issue on appeal and asks this court for an
independent review of the record to determine whether there are any arguable sentencing
or other postplea issues. (See Anders v. California (1967) 386 U.S. 738; People v. Wende
(1979) 25 Cal. 3d 436.) We have considered a supplemental letter brief submitted by
defendant. We find no arguable issues and affirm.

                                                    BACKGROUND
         In July 2013, defendant was charged by information with one count of assault by
means likely to produce great bodily injury (§ 245, subd. (a)(4)) with an allegation that he
personally inflicted great bodily injury (§ 12022.7, subd. (a)).

1
    All further undesignated statutory references are to the Penal Code.

                                                             1
       According to the probation report, at the time of the offense defendant was
committed to Napa State Hospital after being found not guilty by reason of insanity of a
previous murder. (§ 1026.) In May 2013, defendant assaulted another Napa State
Hospital inmate, causing several fractures.
       In December 2013, pursuant to an agreement, defendant pled no contest and
admitted the injury enhancement allegation. In January 2014, the trial court sentenced
defendant to three years in prison in accordance with the agreement.
       Defendant filed a notice of appeal specifying it is based “on the sentence or other
matters occurring after the plea that do not affect the validity of the plea.”

                                         DISCUSSION

       Defendant’s no contest plea restricts the scope of the appeal before us. Because
defendant did not request a certificate of probable cause, his appeal is limited to “postplea
claims, including sentencing issues, that do not challenge the validity of the plea.”
(People v. Cuevas (2008) 44 Cal. 4th 374, 379; People v. Brown (2010) 181 Cal. App. 4th
356, 359-360.)2
       We have reviewed the entire record and have found no arguable appellate issues.
The trial court’s sentence was consistent with the plea agreement. It was proper for
defendant to be denied custody and conduct credits, in light of the fact that the
presentencing loss of liberty was due to his prior insanity commitment. (People v.
Mendez (2007) 151 Cal. App. 4th 861; People v. Callahan (2006) 144 Cal. App. 4th 678.)
The restitution fines imposed by the court were proper. We have found no other arguable
postplea issues.
       Appellate counsel advised defendant of his right to file a supplemental brief to
bring to the court’s attention any issue he believes deserves review. (See People v. Kelly

2
  Appellate counsel’s Wende brief summarizes various pre-plea proceedings regarding
defendant’s competency and the possibility he was not guilty of the assault by reason of
insanity. Defendant’s supplemental brief claims he was insane at the time he committed
the assault. Those proceedings and defendant’s assertions do not support a claim of
postplea error.

                                              2
(2006) 40 Cal. 4th 106.) We have considered the supplemental letter brief submitted by
defendant. There are no legal issues that require further briefing.

                                       DISPOSITION

       The judgment is affirmed.




                                                         _________________________
                                                         Simons, J.




We concur:


_________________________
Jones, P.J.


_________________________
Needham, J.




                                             3